DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on May 31, 2022 has been entered.

Status
This instant application No. 15/975158 has claims 1-3, 5-7, 21-23, 25-30, and 32-33 pending.  
Claims 4, 8-20, 24, and 31 have been cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 21-23, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu et al. (Pub. No. US2016/0283261; hereinafter Nakatsu) in view of Jain et al. (Pub. No. US2016/0330277; hereinafter Jain) in view of Kashyap et al. (Pub. No. US2009/0328077; hereinafter Kashyap).
Regarding claims 1, 21, and 28 Nakatsu disclose the following: 
(Currently amended) A method comprising:
receiving, by a processing device, configuration data of a virtual machine of a computer system, the configuration data referencing a set of processes executed by the virtual machine; 
***EXAMINER’S INTERPRETATION:
“receiving, by a processing device, procedure data belonging to a virtual machine, the data indicates a set of instructions or processes for a step designated to execute by a virtual machine”
(Nakatsu teaches receiving, by a processing device, information represented as configuration data of a virtual machine [0070; FIG. 8, All Elements], e.g. “agents 340A to 340G (indicated by "a" in FIG. 6) that are programs for collecting information on the VM guests 320 are executed” [0070], the information represented as configuration data indicating a set of processes executed by the virtual machine, e.g. “Information that is monitored by the agents 340 and indicates whether or not the setting is configured to enable the communication to be executed between the containers is sufficient to determine whether or not multiple containers to be executed on the same VM guest 320 exist, while whether or not the communication is actually executed between the containers is not detected. Thus, in the embodiment, if containers are to be separated from each other for migration to be executed due to a task of maintaining a host computer 100 or the like, information collected by the agents 340 and related to a setting configured for communication between the containers is referenced and whether or not the containers are able to be separated from each other is determined” [0078])
analyzing, by the processing device, the set of processes executed by the virtual machine 
(Nakatsu teaches analyzing, by the processing device, the set of processes executed by the virtual machine [0041, 0078], e.g. “determine whether or not multiple containers to be executed on the same VM guest 320 exist, … information collected by the agents 340 and related to a setting configured for communication between the containers is referenced and whether or not the containers are able to be separated from each other is determined. Since multiple containers to be executed on the same VM guest 320 are able to be recognized and migrated to the same destination VM guest 320, the migration is executed without adversely affecting business processes by application programs executed on the containers” [0078], by the virtual machine in view of a plurality of rules [0041, 0059]. 
For evidence of a plurality of rules: 
“Thus, in a container-based virtualization environment for Docker or the like, a function of specifying whether or not communication between containers is permitted upon the activation of the containers is provided. For example, in Docker, whether or not the communication between the containers is permitted may be determined using a "- -icc" flag (inter-container communication flag) that is an argument of a container activation command. In addition, communication with a specific container may be controlled and permitted by a link function. The functions to be used for the execution of communication between containers are provided as functions of the container OSs 211” [0059]. 
Nakatsu further teaches that the interdependencies existing when the first process and the second process are executed by the virtual machine [0075; FIG. 8, All Elements], e.g. “communication is able to be executed between containers executed on the same VM guest” [0075])
determining, in view of the analysis, a set of candidate processes, wherein the set of candidate processes comprises [[the]] a first process and [[the]] a second process; [[and]] 
(Nakatsu teaches determining, in view of the analysis, a set of candidate processes [0058-0059, 0163; Claim 1 of Nakatsu], e.g. “In the container-based virtualization, application execution environments generated in the past are stored as images in a shared file. New containers may be easily generated by copying the stored images and adding settings for the application execution environments” [0058], wherein the set of candidate processes comprise a first process and a second process [0096, 0139, 0163], e.g. “identify a plurality of virtual operating systems to be executed on a same virtual machine upon the migration by detecting a plurality of different virtual operating systems executed on the same virtual machine, each of the plurality of different virtual operating systems running an application program which communicates with other application program running on another one of the plurality of different virtual operating systems” [Claim 1 of Nakatsu]) 
building one or more container images comprising executable code of the first process 
(Nakatsu teaches building one or more of container images, e.g. “In the container-based virtualization, application execution environments generated in the past are stored as images in a shared file. New containers may be easily generated by copying the stored images and adding settings for the application execution environments. Thus, the container-based virtualization environments are suitable to build Platform as a Service (PaaS) or the like” [0058], comprising executable code of the first process [0070, 0139; FIG. 8, All Elements; Claim 1 of Nakatsu], e.g. “daemon programs to be executed on the container OSs 211 and are executed independently of application programs executed on the VM guests” [0070])
executing the first process 
(Nakatsu teaches executing the first process within the container [0052, 0093-0094], e.g. one of the “two containers on which the applications "Web C" and "App C" are executed on the VM guest 320C are set so that communication is not executed between the containers and that only one of the containers executes external communication. Thus, a combination priority for the two containers is set to be "low". Since communication states of the two containers executed on the VM guest 320E are the same as those of the containers on which the applications "Web C" and "App C" are executed, a combination priority for the containers executed on the VM guest 320E is set to be "low"” [0093] and “since a pair of containers of which a combination priority is set to be "high" may communicate with each other, the containers are to be migrated to the same destination VM. On the other hand, even if containers of which a combination priority is set to be "middle" or "low" are separated and migrated to different VMs, business processes may be continued and thus the containers of which the combination priority is set to be "middle" or "low" are determined as containers allowed to be separated” [0094])

However, Nakatsu does not disclose the following:
(1)	determining, in view of the analysis, a set of candidate processes to be migrated from the virtual machine to a container running on the computer system, 
(2)	instantiating the container using a first container image of the one or more container images; and 
Nonetheless, this feature would have been made obvious, as evidenced by Jain.
(1) (Jain teaches determining, in view of the analysis, a set of candidate processes, e.g. “The main application components may be identified by examining the processes of the application by application analyzer 403A” [0053], to be migrated from the virtual machine to a container running on the computer system, e.g. “to migrate a distributed application from, for example, a VM-based environment to a container-based environment” [0052])
(2) (Jain teaches instantiating the container using a first container image, e.g. “If it is determined in block 603 that no existing image was found, flow proceeds from block 603 to block 605, in which the containerization planner 403B generates a new container image for the distributed application. Both of blocks 604 and 605 may be executed for a multi-container application” [0055], of the one or more container images, e.g. “the images in the container image repository may be used for container provisioning” [0013])
The teachings of determining and instantiating by methods of Jain are applicable on candidate processes of Nakatsu. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu with the teachings of Jain. 
One of ordinary skill in the art would recognize the desirability of performing the following modification:  Rationale G: Teaching, Suggestion, and Motivation. 
The motivation would have been “to determine how to migrate the application to a container-based environment” [0053 – Jain].

However, Nakatsu in view of Jain does not disclose the following:
excluding, by applying a plurality of rules to the set of candidate processes, the second process from the set of candidate processes to be migrated from the virtual machine to the container running on the computer system; 
***EXAMINER’S INTERPRETATION: 
“By applying a plurality of rules to the set of candidate processes, the second OS-specific process is excluded from the set of candidates process, wherein information about the set of candidate processes are moved from the virtual machine to the container, and thereby run on the computer system. 
In other words, the information about candidate processes from the virtual machine are run on the container.”
Nonetheless, this feature would have been made obvious, as evidenced by Kashyap.
(Kashyap discloses excluding, by applying a plurality of rules to the set of candidate processes, the second process from the set of candidate processes, e.g. “copy data from the appliance file, said data excluding an operating system” [Claim 1, Third Limitation of Kashyap], to be migrated from the virtual machine to the container running on the computer system [0023-0025] – see relevant citations below: 
“A Container environment simulates a virtual machine running an operating system and may therefore run an initialization program (pid 1 on Unix systems). This specialized Container initialization program will run the copied initialization script” [0023] and “The Container appliance tooling on the target system will further create a set of mount points for the Container, for example, "/etc", "/sys", "/tmp", "/var" and "/opt", by carving out the shared file system. The "/etc" directory may be populated with init scripts as discussed above. The tooling may also ensure that the Container is able to share the devices and resources described in the appliance. An appliance may be encoded as a collection of specific sections in a file or a collection of files that the target's Container deployment tool can decipher. The tool may further copy the application image into the Container's view of the filesystem, such as, for example, into the "/opt" directory” [0024])
Kashyap presents a well-known technique that can be used the system and functionalities of Nakatsu in view of Jain.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Jain with the teachings of Kashyap. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C.  Use of known technique to improve similar devices (methods, or products) in the same way.
Use of the known technique would lead to “the creation of the Container for the software appliance, which may be referred to as the launch of the software appliance” [0022 – Kashyap].
Regarding claims 2, 22, and 29, Nakatsu in view of Jain in view of Kashyap disclose the following: 
the container image further comprises executable code of one or more of the set of candidate processes.   
(Nakatsu teaches that the plurality of container image [0058] further comprises executable code, e.g. “multiple virtual application execution environments (virtual OSs) are generated” [0034], of one or more of the set of candidate processes [0139, 0163; Claim 1 of Nakatsu])
Regarding claims 3, 23, and 30, Nakatsu in view of Jain in view of Kashyap does not disclose the following: 
wherein the plurality of rules 
a first rule identifying one or more operating system specific processes; or 

a second rule identifying one or more fourth processes to include in the set of candidate processes. 
Nonetheless, this feature would have been made obvious, as evidenced by Maeda.
(Kashyap discloses a first rule identifying one or more operating system specific processes [0023-0024; Claim 1 of Kashyap] – see cited evidence below: 
“the tooling may copy a generic initialization script into a defined location, such as, by way of example, "/etc" on Linux systems” [0023]
“The tooling may also ensure that the Container is able to share the devices and resources described in the appliance. An appliance may be encoded as a collection of specific sections in a file or a collection of files that the target's Container deployment tool can decipher. The tool may further copy the application image into the Container's view of the filesystem, such as, for example, into the "/opt" directory” [0024]
“copy data from the appliance file, said data excluding an operating system, said data comprising: 
application configuration information, said application configuration information comprising: 
initialization scripts; 
required resources; and 
required devices;” [Claim 1 of Kashyap])
This first rule of Kashyap can be implemented in accordance with containers of Nakatsu in view of Jain, leading to predictable results. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Jain with the teachings of Kashyap. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The predictable results would been as follows: “When the Container is thus initialized it has the necessary access to the filesystem” [0025 – Kashyap].
Claim(s) 5, 25, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu in view of Jain in view of Kashyap in view of Zhang (Pub. No. US2014/0229951 published on August 14, 2014; hereinafter Zhang).
Regarding claims 5, 25, and 32, Nakatsu in view of Jain in view of Kashyap does not disclose the following: 
wherein building the one or more container images comprises: 
(1)	identifying an order associated with each process of the set of candidate processes indicated in the plurality of rules; and 
(2)	building the one or more container images in view of analyzing the set of candidate processes in the identified order.  
Nonetheless, this feature would have been made obvious, as evidenced by Zhang.
(1) (Zhang teaches identifying an order associated with each process of the set of candidate processes or “start processes” [0033] indicated in the plurality of rules or mapping relationship [0033, 0038], e.g. “The N application start processes may use an execvp( ) system call to start application programs, where execvp( ) is another kernel interface of the Linux system and is used to start an application program with a specified path name. Starting, in a container, by the N application start processes, the N application programs may specifically include starting, by the N application start processes, the corresponding application programs according to a set mapping relationship, where the mapping relationship is a mapping relationship between application start processes and application programs. For example, the order of PIDs of application start processes may correspond to the order of path names of application programs entered in the command line parameters.” [0033])
(2) (Zhang teaches building/creating the one or more container images [0040], such a Linux container [0025], in view of analyzing the set of candidate processes in the identified order [0033])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Jain in view of Kashyap with the teachings of Zhang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the identifying and building techniques of Zhang in accordance with the container images of Nakatsu in view of Jain in view of Kashyap.  
The motivation would have been to consider “a mapping relationship between application start processes and application programs” while building a container [0033 – Zhang].
Claim(s) 6, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu in view of Jain in view of Kashyap in view of Thomas et al. (Pub. No. US2017/0212830; hereinafter Thomas)
Regarding claims 6, 26, and 33, Nakatsu in view of Jain in view of Kashyap disclose the following: 
and initiating the execution of the one or more container images on a computing device comprising operating system level virtualization.  
 (Nakatsu teaches initiating the execution of one or more container images [0057-0058], e.g. “In the container-based virtualization environments, Linux (registered trademark) OSs are activated on the virtual machines 202” [0057] and “In the container-based virtualization, application execution environments generated in the past are stored as images in a shared file” [0058], on a computing device or host [0053] comprising operating system level virtualization, e.g. “the container-based virtualization is also referred to as "OS virtualization"” [0033])

However, Nakatsu in view of Jain in view of Kashyap does not disclose features:
further comprising: 
(1)	storing the one or more container images on a storage device; 
(2)	registering the one or more container images with a repository of container images;
Nonetheless, this would have been obvious, as evidenced by Thomas.
(1) (Thomas teaches storing/publishing one or more “container images” [0018, 0020] on a storage device or registry, e.g. “saving a copy of the container image 204 in the registry 222” [0030])
(2) (Thomas teaches registering the one or more container images, e.g. “A developer can build a container image, validate functionalities of the container image, and publish the container image into a registry (sometimes referred to as a "production registry")” [0018], with a repository of container images, e.g. “A registry can refer to a repository of container images that is accessible by operators to retrieve a container image to launch a container in a respective production environment” [0018])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Jain in view of Kashyap with the teachings of Thomas. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Thomas in accordance with container images of Nakatsu in view of Jain in view of Kashyap.
The motivation would have been as follows: “The registry 222 is accessible by various operators to download any container image included in the registry 222, for launching a corresponding container in a production environment 224. The production environment 224 can be separate from the system 200. For example, the production environment 224 can include a user computer system.” [0030 – Thomas].
Claim(s) 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu in view of Jain in view of Kashyap in view of Gebhart et al. (Pub. No. US2009/0217260 published on August 27, 2009; hereinafter Gebhart).
Regarding claim 7, Nakatsu in view of Jain in view of Kashyap does not disclose the following: 
further comprising: 
(1)	initiating, by the processing device of a first computing device, installation of an agent on a second computing device comprising the virtual machine; and 
(2)	receiving, by the processing device of the first computing device, the configuration data from the agent, wherein the first computing device and the second computing device are connected by a computer network.  
Nonetheless, this feature would have been made obvious, as evidenced by Gebhart.
(1) (Gebhart teaches initiating, by the processing device of a first computing device that executes a “configurator” [0028, 0034; FIG. 1, Element 140], installation of an agent on a second computing device comprising the virtual machine [0034; Claim 6 of Gebhart], e.g. “configurator 140 initiates installation of agents 120a-b. Configurator 140 may install agents 120a-b as part of the container infrastructure (e.g. a service in a J2EE engine), as part of the extended application layer, or as part of any other aspect of system 100” [0034] and “initiating installation of the extended application layer at the virtual machine; and initiating installation of the agent, the agent installed as part of at least one of the extended application layer or the container infrastructure layer” [Claim 6 of Gebhart])
(2) (Gebhart teaches receiving, by the processing device of the first computing device, the configuration data from the agent [0028], e.g. “At 210, an agent, such as agent 120a, may receive information representative of the operation of the extended application layer, such as application 112a, and the container infrastructure layer, such as container 122a. For example, agent 120a may monitor and receive communications between application 112a and container 122a. ... Agent 120a may provide the received information to configurator 140 though network 150” [0028], wherein the first computing device and the second computing device are connected by a computer network [0021, 0028], e.g. “a system 100 including one or more hosts 116a-116b, a configurator 140, and storage 145, all of which may be coupled by a network 150” [0021] and “At 210, an agent, such as agent 120a, may receive information representative of the operation of the extended application layer, such as application 112a, and the container infrastructure layer, such as container 122a. For example, agent 120a may monitor and receive communications between application 112a and container 122a. ... Agent 120a may provide the received information to configurator 140 though network 150, where that information is stored in storage 145” [0028])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Jain in view of Kashyap with the teachings of Gebhart. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Implement the configurator of Gebhart within the system of Nakatsu in view of Jain in view of Kashyap, in order to install the agents of Nakatsu in view of Jain in view of Kashyap and receive data from the agents of Nakatsu in view of Jain in view of Kashyap.
There would have been two motivations to perform this step: 
1 – “agents 120a-b may receive information and then forward any received information to configurator 140, where the information is stored in storage 145” [0024 – Gebhart]
2 – “The received information may correspond to one or more of the following: the activation of application 112a inside the container infrastructure; the usage of application 112a; and any other aspect of the extended application layer that may enable configurator 140 to determine what aspects of the container infrastructure or the extended application layer may be deinstalled (e.g., removed or disabled)” [0025 – Gebhart].
Regarding claim 27, Nakatsu in view of Jain in view of Kashyap in view of Gebhart disclose the following: 
wherein the processing device is further to: 
initiate installation of an agent on a first computing device comprising the virtual machine; and 
(Gebhart teaches initiating, by a “configurator” [0028, 0034; FIG. 1, Element 140], installation of an agent on a first computing device comprising the virtual machine [0034; Claim 6 of Gebhart], e.g. “configurator 140 initiates installation of agents 120a-b. Configurator 140 may install agents 120a-b as part of the container infrastructure (e.g. a service in a J2EE engine), as part of the extended application layer, or as part of any other aspect of system 100” [0034] considering that “the underlying container infrastructure layer in a system implementing virtualization technology, such as virtual machines” [0036], and furthermore “initiating installation of the extended application layer at the virtual machine; and initiating installation of the agent, the agent installed as part of at least one of the extended application layer or the container infrastructure layer” [Claim 6 of Gebhart])
receive, at a second computing device, the configuration data from the agent, wherein the first computing device and the second computing device are connected by a computer network.  
 (Gebhart teaches receiving, at a second computing device [FIG. 1, Element 116b and 120b], the configuration data from the agent, e.g. “The configurator 140 may receive information from one or more agents 120a-b, and store the received information in storage 145. Configurator 140 may receive such information from an agent over a predetermined period of time” [0025] and furthermore “receiving information using an agent for monitoring the extended application layer and the container infrastructure layer” [Claim 2 of Gebhart], wherein the first computing device and the second computing device are connected by a computer network [0021, 0028; FIG. 1, Elements 116a, 116b, and 150], e.g. “one or more hosts 116a-116b, a configurator 140, and storage 145, all of which may be coupled by a network 150 or any other communication mechanism including the Internet, intranet, inter-process communications, and the like” [0021])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Jain in view of Kashyap with the teachings of Gebhart. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Implement the agent installation and agent monitoring functionality of Gebhart within the computing devices of Nakatsu in view of Jain in view of Kashyap.
The motivation would have been as follows: “Agent 120a may provide the received information to configurator 140 though network 150, where that information is stored in storage 145” [0028 – Gebhart].


Response to Arguments
Applicant’s arguments, see “REMARKS”, filed May 31, 2022, with respect to claims 1-3, 5-7, 21-23, 25-30, and 32-33. Those arguments have been considered - however, they are moot due to new grounds of rejection.
Examiner performed a further round of search and discovered prior art Kashyap et al. (Pub. No. US2009/0328077; hereinafter Kashyap) – see PTO-892. 
All claims are rejected by combining prior art teachings placed on records.
Examiner maintains rejection of the claims under 35 U.S.C. 103.
Examiner respectfully recommends for Applicant to amend the claimed subject matter such that the claims overcomes the prior art on record.

Conclusion  
The prior arts used for this office action were the most substantial for this rejection.  

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        June 12, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199